MEMORANDUM **
John Kopystenski and Rena Kopystenski appeal their five-month sentences upon revocation of supervised release. We lack jurisdiction and dismiss.
The parties agree that both Kopystenskis have completed their sentences on revocation, and thus lack standing to raise any challenge to them. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 12-13, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)). Because they challenge the sentences imposed upon revocation of supervised release, and not the underlying convictions, we cannot presume collateral consequences so as to render the appeal justiciable. See Palomba, 182 F.3d at 1123. Accordingly, we do not reach the merits of their Eighth Amendment challenge to their five-month sentences for multiple violations of supervised release.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.